DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12 the phrase “said fluid chamber” lacks antecedent basis. Amending the claim to either depend upon claim 2 or to recite –a fluid chamber—instead would overcome this rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuga et al (US 20150239526 A1, herein after referred to as Kasuga).
Regarding claim 1 Kasuga teaches a shock assembly (FIG. 3A: 22) comprising: a main chamber (FIG. 3A: 131 & 132) comprising a fluid therein (abstract; oil); a pump tube within said main chamber (FIG. 3A: 161), said pump tube having a fluid flow path internal thereto (FIG. 3A & 3B: black arrows proximal to 162, 163 & 164), said pump tube disposed axially along a center of said main chamber (FIG. 3A & 3B: depicted); a damping piston (FIG. 3A: 126) coupled to a shaft (FIG. 3A: 127), said damping piston and a portion of said shaft disposed axially about said pump tube (FIG. 3A: depicted), said damping piston disposed in said main chamber to divide said main chamber into a compression side fluid chamber (FIG. 3A: 132) and a rebound side fluid chamber (FIG. 3A: 131); and an automatic ride height adjustment assembly (FIG. 3A: 140) comprising: a tube-in-shaft pump assembly (FIG. 3A: including 126-128); and a spring preload piston assembly (FIG. 3A-4B: 141, 142, & associated structure).
Regarding claim 2 Kasuga teaches that said spring preload piston assembly comprises: a fluid chamber in fluid communication with said pump tube (FIG. 4A: 142); and a spring retainer that extends from a portion of said fluid chamber (FIG. 4A: 141), said spring retainer axially adjustable along said main chamber, such that a change in an amount of said fluid in said fluid chamber automatically changes a length of the spring retainer that extends from said fluid chamber which changes a ride height of said shock assembly (FIG. 3A-4B: depicted).
Regarding claim 3 Kasuga teaches that said tube-in-shaft pump assembly comprises: an intake/exhaust port through a portion of said pump tube (FIG. 3A: through which the topmost arrow passes); and a fluid path from said pump tube to said spring preload piston assembly (FIG. 3B: through which the topmost arrow passes), wherein an axial motion of said damping piston and said shaft along said pump tube during a compression stroke pump said fluid through said pump tube and into said spring preload piston assembly (FIG. 3A-4B: depicted).
Regarding claim 12 Kasuga teaches a valve (FIG. 3A: 163 & 164), wherein said valve is configured to provide tunable fluid flow between the pump tube and the said fluid chamber in order to regulate the spring preload (FIG. 3A-4B: tuned to flow as depicted).
Regarding claim 13 Kasuga teaches a method for automatically adjusting a ride height of a shock assembly (FIG. 3A: 22), said method comprising: accessing a main chamber of said shock assembly (FIG. 3A: 131 & 132), said main chamber comprising a fluid therein (abstract; oil); installing a pump tube within said main chamber (FIG. 3A: 161), said pump tube having a fluid flow path internal thereto (FIG. 3A & 3B: black arrows proximal to 162, 163 & 164), said pump tube disposed axially along a center of said main chamber (FIG. 3A & 3B: depicted); disposing a damping piston (FIG. 3A: 126) coupled to a shaft (FIG. 3A: 127) and a portion of said shaft axially about said pump tube (FIG. 3A: depicted), said damping piston dividing said main chamber into a compression side fluid chamber (FIG. 3A: 132) and a rebound side fluid chamber (FIG. 3A: 131); and providing an automatic ride height adjustment assembly for said shock assembly (FIG. 3A: 140), said automatic ride comprising: FOX-0118US80incorporating a tube-in-shaft pump assembly internal to said shock assembly (FIG. 3A: 126-128); and providing a spring preload piston assembly external to at least a portion of said main chamber of said shock assembly  (FIG. 3A-4B: 141, 142, & associated structure).
Regarding claim 14 Kasuga teaches that said spring preload piston assembly external to at least a portion of said main chamber of said shock assembly further comprising: providing a fluid chamber in fluid communication with said pump tube (FIG. 4A: 142); and inserting a spring retainer into said fluid chamber (FIG. 4A: 141), said spring retainer extending from a portion of said fluid chamber, said spring retainer axially adjustable along said main chamber, such that a change in an amount of said fluid in said fluid chamber automatically changes a length of the spring retainer that extends from said fluid chamber which changes a ride height of said shock assembly (FIG. 3A-4B: depicted).
Regarding claim 15 Kasuga teaches that said incorporating said tube-in-shaft pump assembly internal to said shock assembly comprises: providing an intake/exhaust port through a portion of said pump tube (FIG. 3A: through which the topmost arrow passes); and providing a fluid path from said pump tube to said spring preload piston assembly (FIG. 3B: through which the topmost arrow passes), wherein an axial motion of said damping piston and said shaft along said pump tube during a compression stroke pump said fluid through said pump tube and into said spring preload piston assembly (FIG. 3A-4B: depicted).
Allowable Subject Matter
Claims 4-11 & 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 & 16 no prior art made of record teaches a shock assembly with automatically adjustable ride height comprising SAG ride heights being based on an axial location of an intake/exhaust port of a pump tube. Regarding claims 5, 6, & 17 no prior art made of record teaches a shock assembly with automatically adjustable ride height comprising an intake/exhaust port being covered by a damping piston. Regarding claims 7 & 18 no prior art made of record teaches a shock assembly with automatically adjustable ride height comprising a bleed check valve that drains fluid from a spring preload piston assembly into a pump tube. Regarding claims 8-11 & 19-21 no prior art made of record teaches a shock assembly with automatically adjustable ride height comprising fluid drawn from a spring preload piston assembly into a pump tube. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach shock assemblies with adjustable ride height of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616